PER CURIAM.
We affirm appellant’s convictions for robbery with a firearm and attempted murder of a law enforcement officer. As to each crime, appellant was sentenced to life imprisonment as a prison releasee reoffender, pursuant to section 775.082(3)(a)2., Florida Statutes (2000), and to a minimum fifteen year sentence as a violent habitual offender. Both sentences also identified appellant as an habitual felony offender. Grant v. State, 770 So.2d 655, 659 (Fla.2000), held that the Prison Releasee Reoffender Act (“PRRA”) only allows a concurrent habitual felony offender sentence that is greater than the prison releasee reoffender sentence. Since the minimum sentences imposed under the PRRA are for life imprisonment, we reverse that portion of the sentences pertaining to appellant’s violent habitual offender and habitual felony offender status. We also remand for correction of the clerical error on the sentencing guidelines worksheet indicating that appellant was a violent career criminal. The trial court never indicated in its oral pronouncements or written sentences that appellant was being sentenced as a violent career criminal.
STEVENSON, GROSS and HAZOURI, JJ., concur.